Citation Nr: 1760359	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to November 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  At the October 2016 hearing, the Veteran testified that he was diagnosed with "shell shock" in 1980 or 1984 and been treated at a VA hospital since 1984.   Moreover, at his October 2016 hearing, it was indicated that a diagnosis of PTSD, which had been lacking, was noted in an August 2015 VA treatment note.   However, the earliest VA treatment note of record is dated in September 2007 and the most recent is dated in July 2013.  Therefore, all VA treatment notes for the Veteran dated prior to September 2007 and from July 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the only service records in the claims file are the Veteran's medical records and DD Form 214.  As the Veteran's military personnel records may contain information relevant to his stressor, the Board determines that the Veteran's complete personnel file (201 file) should be obtained.

In addition, the Veteran was afforded a VA examination in September 2013 at which the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis, but did meet the criteria for a diagnosis of depressive disorder.  The examiner then found that the depressive disorder was not a result of the Veteran's military service.  However, in the opinion, the examiner stated that there was no evidence of PTSD symptoms prior to 2013, which is incorrect, and also was not aware of the Veteran's purported mental health treatment dating back to 1980 or 1984.  For these reasons, the Board determines that the September 2013 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's complete personnel file with the claims file.   

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated prior to September 2007 and from July 2013 to the present.

3.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
4.  Readjudicate the issue remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




